Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered. 
Claims 1, 5 – 6 and 8 are amended.
Claims 1 – 15 are pending and ready for examination.
In response to applicant’s amendment in claims 1 and 8, examiner has withdrawn claim objection mentioned in previous office action.
In response to applicant’s amendment in claims 5 and 8, examiner has withdrawn 35 U.S.C. 112(b) rejection mentioned in previous office action.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 has been considered but they are not persuasive.
Applicant added new limitation in the currently amended claims 1 and 8. But it does not change the scope of the claims. Therefore, 35 U.S.C. 103 rejection has been maintained by the examiner in view of Perumanam et al. (US 2012/0170445 A1), Schedelbeck et al. (US 2009/0313517 A1) and Pons et al. (US 8,555,149 B2).
Applicant argued on page 7, 3rd paragraph of the Remarks, “Office Action alleges that the packets of Pons are fragmented to create the data units of claim 1. Office Action, page 8”. According to applicant, “the packets themselves do not describe the data units and thus prioritizing the packets as described in column 23, lines 22-30 cannot describe "determining priority levels of the data units" as recited in claim 1". 
Examiner respectfully disagrees with Applicant’s argument. Pons discloses “received packet data fragments” (Col.1: line 67) and “sending retransmission requests based on the presence of …….., missing sequence identification (SID) numbers” (Col.2: line 1 – 8). Here, “packet data fragments” means the packet itself is fragmented/ segmented and retransmission of the fragmented packet is based on the missing SID number.  Therefore, packet is considered as out-of-sequence data transfer units (DTU). Further, Pons teaches in Fig.12 and Fig.13, “fragment data structure” along with description in Col.20: line 24 – 35. Accordingly, Pons teaching of “packet are fragmented into data fragment (DF) sizes” (Col.10: Line 20 – 21) definitely teaches segmenting the out-of-sequence DTU.  Since, the packet itself is combination of data fragments or DTU; therefore, Pons’s teaching of “different packet streams are prioritized ….” in column 23, lines 22 – 30 also teaches “determining priority levels of the data units”, as recited in claim 1. Therefore, applicant’s remark of “packets themselves do not describe the data units” is not proper.
Therefore, the combination of Perumanam, Schedelbeck and Pons teaches all the limitations in the currently amended independent claim 1. Independent claim 8 also has similar limitation; therefore, same rational apply to it as well.  Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 7 – 10, 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perumanam et al. (Perumanam hereinafter referred to Perumanam) (US 2012/0170445 A1) (cited in IDS) in view of Schedelbeck et al. (Schedelbeck hereinafter referred to Schedelbeck) (US 2009/0313517 A1) and further in view of Pons et al. (Pons hereinafter referred to Pons) (US 8,555,149 B2).

(Currently Amended) Regarding claim 1, Perumanam teaches a method (Title, Efficient application-layer automatic repeat request retransmission method for reliable real-time data streaming in networks) for delivering payloads ([0034], payload (retransmitted data); The payload is the data packet (or frame) that was lost in the previous transmission) through an interface (Fig.2A and [0030], at 205 the client device receives new data packet(s). The retransmitted data packet(s) are received from the TCP/IP module via the network interface module. Therefore, retransmitted data packet/ payload is transported/ delivered via an interface), the method comprising: 
receiving an out-of-sequence data transfer unit, DTU (Fig.2A, steps 205 and 210. [0026], retransmission of lost packets; when receiver detects a sequence gap, the receiver sends a request for selective retransmission of the missing data packets. Here, sequence gap provides out-of-sequence data packets; therefore, the receiver receives out-of-sequence DTU); 
for any particular data unit among the data units, (1) selectively forwarding a payload of the particular data unit to the interface ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets and reorders the retransmitted packet into the correct sequence (position) within this queue and delivers the packets to the application in proper order at the correct time. Here, delivering the packets in the proper order is considered as selectively forwarding a payload of the particular data unit).
Perumanam does not specifically teach
wherein the interface is a gamma interface for various digital subscriber line (xDSL) appliances;
data units, each data unit including a header and a payload.
However, Schedelbeck teaches a method (Title, RETRANSMISSION SCHEME FOR COMMUNICATION SYSTEMS) for delivering payloads through an interface (Fig. 4A and [0035], a payload data stream 300 received at a network interface layer 303 (e.g., at the gamma interface). Fig. 11 and [0083], a payload data stream is provided at a first network interface (e.g., .gamma.-interface)), wherein the interface is a gamma interface for various digital subscriber line (xDSL) appliances ([0031], xDSL systems e.g. ADSL and VDSL; [0032], Retransmission increases quality of video and other applications over DSL; retransmission functionality has been specific to "Gamma-interface". Therefore, is considered that the gamma interface is for xDSL system/ appliances); the method comprising: 
receiving data unit (Fig.4A and [0035], data stream 300 received); 
data units, each data unit including a header and a payload (Fig.4A and [0036], Each data unit can be made up of a payload header 304 and payload data 306).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perumanam as mentioned above and further incorporate the teaching of Schedelbeck. The motivation for doing so would have been to provide Digital Subscriber Line (DSL) and wireless communication systems, which limits the amount of processing needed for retransmission, thereby, improve system performance (Schedelbeck, [0005] and [0077]).
The combination of Perumanam and Schedelbeck does not specifically teach
segmenting the out-of-sequence DTU into data units; 
determining priority levels of the data units; and 
(1) selectively forwarding the particular data unit in response to a priority level satisfying a priority condition indicating that the particular data unit belongs to priority traffic; or (2) holding the particular data unit in response to the priority level thereof not satisfying the priority condition. 
However, Pons teaches a method (Title, Systems And Methods For Protecting DSL Systems Against Impulse Noise) for delivering through an interface, wherein the interface is a gamma interface for various digital subscriber line (xDSL) appliances (Claim 1, retransmission is performed above a gamma interface of the xDSL system); the method comprising: 
segmenting the out-of-sequence DTU into data units (Col.10: Line 20 – 21, packet are fragmented into data fragment (DF) sizes. Col.1: Line 67, packet data fragments; Col.2: Line 1 – 7, determining whether the received packet data fragments belong to a protected channel or an unprotected channel, and sending retransmission requests based on the presence of one or more of the following: retransmit-eligible packets, missing sequence identification (SID) numbers, and corrupted packets. Here, the missing SID provides the information of out-of-sequence DTU and SID belongs to the packet data fragments. Therefore, packet is considered as out-of-sequence data transfer units (DTU). Accordingly, it is considered that the out-of-sequence DTU is fragmented/ segmented); 
determining priority levels of the data units (Col.23: Line 22 – 30, different packet streams are prioritized as  VoIP--Low Latency, …, not eligible for retransmission); and 
for any particular data unit among the data units, (1) selectively forwarding the particular data unit to the gamma interface (As mentioned above, retransmission is performed via gamma interface) in response to a priority level satisfying a priority condition indicating that the particular data unit belongs to priority traffic (Col.23: Line 20 – 22, transmitter uses different priorities for packets that are not eligible for retransmission relative to packets that are retransmitted. Therefore, priority is based on latency , transmission eligibility… i.e. traffic condition; Accordingly, priority condition indicates that the particular data unit belongs to priority traffic); or (2) holding the particular data unit in response to the priority level thereof not satisfying the priority condition (Col.23: Line 6 – 15, a default condition is set all fragments to be eligible for retransmission. When packets is identified by higher layers in the transmitter to belong to a service that does not need to be protected by retransmission then all the resulting fragments are marked as "not eligible for retransmission"; Received complete packets that are marked as "not eligible for retransmission" are instantly forwarded to the next layer by the receiver. Here, “eligible for retransmission” is considered as priority level satisfying a priority condition; therefore, the particular data unit is retransmitted/ forwarded in response to a priority level satisfying a priority condition. Further, "not eligible for retransmission" is considered as priority level not satisfying the priority condition; therefore, the particular data unit is held in the next layer by the receiver in response to the priority level not satisfying the priority condition).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam and Schedelbeck as mentioned above and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Currently Amended) Regarding claim 5, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claim 1 as outlined above.
Perumanam further teaches
prior to the forwarding: 
reassembling payloads of at least one data unit from among the data units  ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets and reorders the retransmitted packet into the correct sequence (position) within this queue and delivers the packets to the application in the proper order. Here, reordering means reassembling payloads of the data unit) into layer 2 frames ([0004], wireless link layer of the protocol stack tries to retransmit packets for a fixed number of times within a fixed time period; [0032], RMP layer of the present invention is supported by the TCP and UDP layers which are typically considered layers 3 and 4 of an ISO protocol stack. Layers 3 and 4 are typically supported by a link layer (layer 2, (MAC) layer) and a physical layer (layer 1). It is obvious to consider the reassembled data unit is a layer 2 frame, as the RMP layer of the present invention is supported by layer 2) according to [[the]]an open Systems interconnection model (As mentioned above, the layers corresponds to open Systems interconnection (OSI) model).
Schedelbeck also teaches layer 2 frames according to [[the]]an open Systems interconnection model (Fig.2 and [0032], retransmission functionality is inserted into data link layer 202 or physical layer 204 of the network protocol stack 200).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of Schedelbeck. The motivation for doing so would have been to provide Digital Subscriber Line (DSL) and wireless communication systems, which limits the amount of processing needed for retransmission, thereby, improve system performance (Schedelbeck, [0005] and [0077]).

(Previously Presented) Regarding claim 7, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claim 1 as outlined above.
Perumanam further teaches
storing the out-of-sequence DTU in a receiver retransmission queue ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets. Here, the received data packet comprises the out-of-sequence DTU and retransmitted missing data packets; therefore, the out-of-sequence DTU is stored in a receiver delivery queue / retransmission queue).
Perumanam does not specifically teach
wherein the holding the particular data unit comprises storing the particular data unit in the receiver retransmission queue.
However, Pons teaches 
wherein the holding the particular data unit comprises storing the particular data unit in the receiver retransmission queue (Fig.6 and Col.9: Line 64 – Col.10: Line 3, At the receive side (such as transceiver unit 600 in FIG. 6), each correctly  received DF is examined for retransmit-eligibility; If the received DF is retransmit-eligible, it is loaded into rescheduling queue 615. Here, the rescheduling queue 615 is the receiver retransmission queue).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claim 1 and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Currently Amended) Regarding claim 8, Perumanam teaches (Title, Efficient application-layer automatic repeat request retransmission method for reliable real-time data streaming in networks) a receiver (Fig.6 and [0038], client device) comprising a processor ([0038], streaming application module) and a memory ([0038], a buffer (memory)), wherein the processor is configured ([0038], The streaming application module obtains real-time data, packetizes the real-time data if the data is not packetized and passes the real-time data packets) to:
receive an out-of-sequence data transfer unit, DTU (Fig.2A, steps 205 and 210. [0026], retransmission of lost packets; when receiver detects a sequence gap, the receiver sends a request for selective retransmission of the missing data packets. Here, sequence gap provides out-of-sequence data packets; therefore, the receiver receives out-of-sequence DTU); 
for any particular data unit among the at least one data unit, (1) selectively forward a payload of the particular data unit to [[the]]an interface ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets and reorders the retransmitted packet into the correct sequence (position) within this queue and delivers the packets to the application in proper order at the correct time. Here, delivering the packets in the proper order is considered as selectively forwarding a payload of the particular data unit).
Perumanam does not specifically teach
data units, each data unit including a header and a payload;
wherein the interface for various digital subscriber line (xDSL) appliances;
However, Schedelbeck teaches (Title, RETRANSMISSION SCHEME FOR COMMUNICATION SYSTEMS) 
receive data unit (Fig. 4A and [0035], a payload data stream 300 received at a network interface layer 303 (e.g., at the gamma interface)); 
data units, each data unit including a header and a payload (Fig.4A and [0036], Each data unit can be made up of a payload header 304 and payload data 306);
wherein the interface for various digital subscriber line (xDSL) appliances ([0031], xDSL systems e.g. ADSL and VDSL; [0032], Retransmission increases quality of video and other applications over DSL; retransmission functionality has been specific to "Gamma-interface". Therefore, is considered that the gamma interface is for xDSL system/ appliances).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perumanam as mentioned above and further incorporate the teaching of Schedelbeck. The motivation for doing so would have been to provide Digital Subscriber Line (DSL) and wireless communication systems, which limits the amount of processing needed for retransmission, thereby, improve system performance (Schedelbeck, [0005] and [0077]).
The combination of Perumanam and Schedelbeck does not specifically teach
segment the out-of-sequence DTU into data units; 
determine priority levels of the data units; and 
(1) selectively forward the particular data unit in response to a priority level thereof satisfying a priority condition indicating that the particular data unit belongs to priority traffic; or 
(2) hold the particular data unit in response to the priority level thereof not satisfying the priority condition. 
However, Pons teaches (Title, Systems And Methods For Protecting DSL Systems Against Impulse Noise) 
segment the out-of-sequence DTU into data units (Col.10: Line 20 – 21, packet are fragmented into data fragment (DF) sizes. Col.1: Line 67, packet data fragments; Col.2: Line 1 – 7, determining whether the received packet data fragments belong to a protected channel or an unprotected channel, and sending retransmission requests based on the presence of one or more of the following: retransmit-eligible packets, missing sequence identification (SID) numbers, and corrupted packets. Here, the missing SID provides the information of out-of-sequence DTU and SID belongs to the packet data fragments. Therefore, packet is considered as out-of-sequence data transfer units (DTU). Accordingly, it is considered that the out-of-sequence DTU is fragmented/ segmented); 
determine priority levels of the data units (Col.23: Line 22 – 30, different packet streams are prioritized as  VoIP--Low Latency, …, not eligible for retransmission); and 
for any particular data unit among the data units, (1) selectively forward the particular data unit to an interface (Abstract and claim 1, retransmission is performed above a gamma interface of the xDSL system) in response to a priority level thereof satisfying a priority condition indicating that the particular data unit belongs to priority traffic (Col.23: Line 20 – 22, transmitter uses different priorities for packets that are not eligible for retransmission relative to packets that are retransmitted. Therefore, priority is based on latency , transmission eligibility… i.e. traffic condition; Accordingly, priority condition indicates that the particular data unit belongs to priority traffic); or (2) hold the particular data unit in response to the priority level thereof not satisfying the priority condition (Col.23: Line 6 – 15, a default condition is set all fragments to be eligible for retransmission. When packets is identified by higher layers in the transmitter to belong to a service that does not need to be protected by retransmission then all the resulting fragments are marked as "not eligible for retransmission"; Received complete packets that are marked as "not eligible for retransmission" are instantly forwarded to the next layer by the receiver. Here, “eligible for retransmission” is considered as priority level satisfying a priority condition; therefore, the particular data unit is retransmitted/ forwarded in response to a priority level satisfying a priority condition. Further, "not eligible for retransmission" is considered as priority level not satisfying the priority condition; therefore, the particular data unit is held in the next layer by the receiver in response to the priority level not satisfying the priority condition), wherein the interface for various digital subscriber line (xDSL) appliances (Claim 1, retransmission is performed above a gamma interface of the xDSL system).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam and Schedelbeck as mentioned above and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Previously Presented) Regarding claims 2 and 9, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
Perumanam further teaches
after receiving the out-of-sequence DTU, receiving at least one retransmitted DTU ([0026], If the receiver detects a sequence gap, the receiver sends a request for selective retransmission of the missing data packets. When the transmitter receives a retransmission request from one or more of its receivers, it looks in its local cache of most recent packets. If the requested packet(s) is/are found in the local cache, the sender retransmits in unicast a copy of the packet to the receiver. Therefore, at least one retransmitted DTU is received after receiving the out-of-sequence DTU); 
the at least one retransmitted DTU into further data unit ([0031], the client receives the retransmitted data packet(s). Here, the retransmitted data packets are considered as further data units); 
determining priority levels of the further data unit (Fig.2B and [0031], At 230 the client determines if the retransmitted data packet(s) is/are too late by inspecting the timer (set in Fig.2A). Here, timer (i.e. set time constraint) is considered as one priority level); and 
discarding any one or more data units, among the further data unit, in response to priority level thereof satisfying the priority condition ([0026], If some of the retransmitted packets are received beyond the acceptable recovery time window they are discarded by the receiver; [0031], If the retransmitted data packet(s) is/are too late then at 240 the client discards the retransmitted data packet(s)).
Perumanam does not specifically teach
segmenting the at least one DTU.
However, Pons teaches
segmenting the at least one DTU (Col.10: Line 20 – 21, packet are fragmented into data fragment (DF) sizes).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Previously Presented) Regarding claims 3 and 10, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
Perumanam does not specifically teach
wherein the priority condition relates to a latency requirement of the particular data unit.
However, Pons teaches
wherein the priority condition relates to a latency requirement of the particular data unit (Col.23: Line 22 – 30, different packet streams are prioritized as  VoIP--Low Latency, …, not eligible for retransmission).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Previously Presented) Regarding claim 12, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claim 8 as outlined above.
Perumanam further teaches
reassembling payloads of at least one data unit from among the data units  ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets and reorders the retransmitted packet into the correct sequence (position) within this queue and delivers the packets to the application in the proper order. Here, reordering means reassembling payloads of the data unit) into layer 2 frames ([0004], wireless link layer of the protocol stack tries to retransmit packets for a fixed number of times within a fixed time period; [0032], RMP layer of the present invention is supported by the TCP and UDP layers which are typically considered layers 3 and 4 of an ISO protocol stack. Layers 3 and 4 are typically supported by a link layer (layer 2, (MAC) layer) and a physical layer (layer 1). It is obvious to consider the reassembled data unit is a layer 2 frame, as the RMP layer of the present invention is supported by layer 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claim 8 and further incorporate the teaching of Schedelbeck. The motivation for doing so would have been to provide Digital Subscriber Line (DSL) and wireless communication systems, which limits the amount of processing needed for retransmission, thereby, improve system performance (Schedelbeck, [0005] and [0077]).

(Previously Presented) Regarding claim 14, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claim 8 as outlined above.
Perumanam further teaches
store the out-of-sequence DTU in a receiver retransmission queue ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets. Here, the received data packet comprises the out-of-sequence DTU and retransmitted missing data packets; therefore, the out-of-sequence DTU is stored in a receiver delivery queue / retransmission queue).

(Previously Presented) Regarding claim 15, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claim 8 as outlined above.
Perumanam further teaches
a network apparatus comprising a receiver (Claim 12, An apparatus for operating a client device, comprising: means for receiving data. Therefore, the network apparatus comprising a receiver).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perumanam, Schedelbeck and Pons in view of PARK et al. (PARK hereinafter referred to PARK) (US 2014/0331303 A1) and further in view of Sunell et al. (Sunell hereinafter referred to Sunell) (US 2007/0159985 A1).

(Previously Presented) Regarding claims 4 and 11, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
The combination of Perumanam, Schedelbeck and Pons does not specifically teach
determining at least one payload integrity of at least one data unit from among the data units.
However, PARK teaches (Title, APPARATUS AND METHOD FOR AUTHENTICATING ACCESS OF A MOBILE STATION IN A WIRELESS COMMUNICATION SYSTEM)
determining at least one payload integrity of at least one data unit from among the data units ([0064], integrity of the payload is protected during the transmission;  when MS determines that the integrity of the payload is not protected and abandons the payload of the message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of PARK. The motivation for doing so would have been to provide an apparatus and a method for authenticating access of a mobile station, which are capable of reducing a time for access authentication during a handover in a wireless communication system (PARK, [0015]).
The combination of Perumanam, Schedelbeck, Pons and PARK does not specifically teach
in response to the particular data unit having the priority level satisfying the priority condition being an incomplete payload, discarding the particular data unit. 
However, Sunell teaches (Title, Method and an arrangement for avoiding unnecessary retransmissions)
in response to the particular data unit having the priority level satisfying the priority condition being an incomplete payload, discarding the particular data unit ([0021], an inter-layer communication scheme is proposed that is based on so-called hints and notifications that can also help the problem of ambiguities. The purpose of the hints is to provide a generic mechanism to propagate some information about error-insensitive payloads from the upper layer to lower layers. The link layer can make use of this information whenever it chooses modulation, error correction and verification mechanisms on per-data unit basis. In turn, the notifications provide a mechanism to inform sources of why some of the data units are dropped. Here, dropping of data units are due to error in payload; therefore, it is obvious to consider  that the particular data unit is discarded because of payload error/ incomplete payload).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck, Pons and PARK as mentioned above and further incorporate the teaching of Sunell. The motivation for doing so would have been to provide a method and an arrangement for avoiding unnecessary retransmissions, avoiding multiple requests for retransmissions, improved overall radio system performance, improved end-user perceived quality and reduced delay of delivery of data packets in a packet-based radio-communication network (Sunell, Abstract and [0041]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perumanam, Schedelbeck and Pons and further in view of Torsner (US 2007/0081513 A1).

Regarding claims 6 (Currently Amended) and 13 (Previously Presented), combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
Perumanam does not specifically teach
wherein the determining the priority levels comprises (/to determine a priority level by): 
retrieving an indication of the priority level from overhead data of the data unit; or 
inspecting a header of a payload of the data unit to determine an indication of the priority level. 
However, Torsner teaches (Title, Medium Access Control Priority-based Scheduling For Data Units In A Data Flow)
wherein the determining the priority levels comprises (/to determine a priority level by): 
retrieving an indication of the priority level from overhead data of the data unit (Due to alternative language “or” in the claims examiner addresses one limitation only); or 
inspecting a header of a payload of the data unit to determine an indication of the priority level (Abstract and [0022], Some or all of a header of a radio link control data unit associated with the one data flow is analyzed at the medium access control layer. Based on that analysis, the medium access control layer determines a priority of the data unit relative to other data units associated with the one data flow. Therefore, the priority level is determined by inspecting a header).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of Torsner. The motivation for doing so would have been to provide a method for data communication in which priority scheduling for PDUs associated with one data flow decreases various delays and improves the performance of the data transmission in terms of delay and throughput (Torsner, Abstract and [0046]).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
ROWELL et al. (Pub. No. US 2010/0226373 A1) – “TRACKING FRAGMENTED DATA FLOWS” discloses a device that receives a fragment of a fragmented data unit, determines a flow identifier that identifies a data flow with which the fragment is associated, and creates a flow entry, based on the flow identifier, to store information associated with the data flow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474